Carley, Judge.
The notice of appeal in the instant case states that appellant brings this direct appeal from an order “entered in the Clerk’s Office on the 16th day of July, 1984, which Order denied [appellant’s] motion to set aside default judgment.” OCGA § 5-6-35 (a) (8) provides that appeals from orders denying a motion to set aside a judgment are discretionary. That statute became effective July 1, 1984. Accordingly, the instant appeal must be dismissed because “there was no attempt made to comply with the provisions of OCGA § 5-6-35.” Voight v. Orr, 173 Ga. App. 248 (326 SE2d 480) (1985).

Appeal dismissed.


Birdsong, P. J., and Beasley, J., concur.